Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Claim 4-5, 11, 14-15 have been canceled.  Claims 21-23 are newly added. Claims 1-3, 6-10, 12-13 and 16-23 are pending.

Claims 1-3, 6-10, 12-13 and 16-23 are discussed in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-10, 13, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 14-17 of copending Application No. 16817117 (reference application, ‘117 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they are not patentably distinct.  There are some differences between the instant claims and the claims of the ‘117 application but the similarity is sufficient to render the claims not patent eligible.
For example, claim 1 of the instant claims refer to a first and second individual, the claims of the ‘117 application also refer to first and second individual.  However, some of the features of instant claim 13 are present in claim 1 of ‘117, where the feature of high throughput sequencing is recited.  Further, much of the claimed subject matter overlaps, including with the number of target loci amplified.  Instant claim 1 covers 100-1000 target loci, and that number of loci is encompassed by the claims of the ‘117 application. Features such as the biological sample source from blood, plasma or serum (claim 17 of the instant claims compared to claim 2 of the ‘117 application).  Therefore, the claims are not patent eligible because the claims are so similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 15 of copending Application No. 17505588 (reference application, ‘588 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they are not patentably distinct.  There are some differences between the instant claims and the claims of the ‘588 application but the similarity is sufficient to render the claims not patent eligible.
For example, claim 1 of the instant claims refer to a first and second individual, the claims of the ‘588 application also refer to first and second individual.  Claim 2 of ‘588, recites SNP loci specifically while instant claim 1 recites polymorphic loci. Instant claims 7-10 specify that the polymorphic loci are SNP loci .  Instant claim 1 covers 100-1000 target loci and the claims of the ‘588 application include at least 1000 loci. Therefore, the claims are not patent eligible because the claims are so similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-10, 12-13, 16-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17842118 (reference application, ‘118 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they are not patentably distinct.  There are some differences between the instant claims and the claims of the ‘118 application but the similarity is sufficient to render the claims not patent eligible.
For example, claim 1 of the instant claims refer to a first and second individual and the claims of the ‘118 application also refer to first and second individual.  However, some of the features of copending claim 1 are present in claim 16 and 20 of ‘118, where the feature of high throughput sequencing is recited.  Further, much of the claimed subject matter overlaps, including with the number of target loci amplified.  Instant claim 1 covers 100-1000 target loci, and that number of loci is entirely encompassed by the claims of the ‘118 application. Features such as SNP loci measured, sample source and the amount of cf DNA in a sample (compare instant claims 7-10, 16-17 and 21 of the instant claims to claims 5-6, 8-9 and 14 of the ‘118 application).  Therefore, the claims are not patent eligible because the claims are so similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8-10, 13, 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 12-14 of copending Application No. 17868238 (reference application, ‘238 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they are not patentably distinct.  There are some differences between the instant claims and the claims of the ‘238 application but the similarity is sufficient to render the claims not patent eligible.
For example, claim 1 of the instant claims refer to a first and second individual and the claims of the ‘238 application also refer to first and second individual.  However, some of the features of copending claim 1 are present in dependent claims.  Further, much of the claimed subject matter overlaps, including with the number of target loci amplified.  Instant claim 1 covers 100-1000 target loci, which partially overlaps with the number of loci of 100-20,000 loci in the ‘238 application. Features such as the biological sample source from fetus or from blood (claim 16-17 of the instant claims compared to claims 2-3 and 19 of the ‘238 application) or the specific chromosomes analyzed (instant claims 8-10 as compared to claims 12-14 of ‘238) are also shared.  Therefore, the claims are not patent eligible because the claims are so similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-10, 12-13 and 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being amplified by May et al. (US PgPub 20140227691; August 2014).
With regard to claim 1, May teaches a method for preparing a biological sample useful for measurement of an amount of DNA from a first individual in the biological sample having DNA from a first individual and a second individual: 
(a) isolating cell-free DNA from the biological sample, that comprises DNA from the first individual and DNA from the second individual (paragraph 106 and 136, where the sample is cell free nucleic acid; see also Example 1); 
(b) amplifying the isolated cell-free DNA at a plurality of polymorphic loci, wherein the plurality of polymorphic loci comprises between 100 and 1,000 polymorphic loci, wherein the amplifying comprises amplifying the between 100 and 1,000 polymorphic loci from the cell-free DNA isolated from the biological sample using between 100 and 1,000 distinct primers configure to target the between 100 and 1,000 polymorphic loci in a single reaction volume (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed); 
(c) preparing the isolated cell-free DNA amplified at the polymorphic loci for sequencing (p 15, under “DNA sequencing” heading, beginning at paragraph 174).
With regard to claim 3, May teaches a method of claim 2, wherein the enrichment comprises: 
obtaining a plurality of target-specific primers designed to hybridize to regions of DNA upstream and downstream of the polymorphic loci (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed); 
hybridizing the target-specific primers to the DNA; and amplifying the DNA using the polymerase chain reaction to form amplicons (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).
With regard to claim 6, May teaches a method of claim 2, further comprising preferentially enriching the DNA at a plurality of loci to minimize an average degree of allelic bias (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).  
With regard to claim 7, May teaches a method of claim 1, wherein the amplified target loci comprise SNP loci (paragraph 65, where the targets are SNPs).  
With regard to claim 8-10, May teaches a method of claim 7, wherein the polymorphic loci comprise SNP loci on chromosome 1, 2 or 3 (paragraph 67 and 78).  
With regard to claim 12, May teaches a method of claim 1, wherein the plurality of polymorphic loci comprises at least 200 polymorphic loci, wherein the amplifying comprises amplifying the at least 200 polymorphic loci from the cell-free DNA isolated from the biological sample in a single reaction volume (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).  
With regard to claim 13, May teaches a method of claim 1, wherein sequencing comprises high- throughput sequencing (p 15, under “DNA sequencing” heading, beginning at paragraph 174).
With regard to claim 16, May teaches a method of claim 1, wherein the cell-free DNA comprises DNA from a fetus (paragraph 19).  
With regard to claim 17, May teaches a method of claim 1, wherein the biological sample is a blood sample (paragraph 106 and 136, where the sample is cell free nucleic acid; see also Example 1).  
With regard to claim 18, May teaches a method of claim 1, wherein the distinct primers are circularizing probes (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).  
With regard to claim 19, May teaches a method of claim 1, wherein the distinct primers are configured to target the polymorphic loci via hybridization (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).  
With regard to claim 20, May teaches a method of claim 1, wherein the distinct primers comprise PCR primers (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).  
With regard to claim 21, May teaches a method of claim 1, wherein the total amount of cfDNA in the sample is between 10 pg and 100 pg (Example 1, where the amount of target nucleic acid is measured).  
With regard to claim 22, May teaches a method of claim 21, wherein less than or equal to 10, 5, 2, 1, 0.5, 0.1, 0.05, 0.01, or 0.005% of the cfDNA molecules that have a first locus have a mutation in the first locus (Example 1, where the amount of target nucleic acid is measured).  
With regard to claim 23, May teaches a method of claim 21, wherein amplifying the isolated cell-free DNA comprises amplifying from 72%, 69%, 66%, 63%, 59%, or 56% of available cfDNA template fragment molecules (Example 1, where the amount of target nucleic acid is measured).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US PgPub 20140227691; August 2014) as applied over claims 1, 3, 6-10, 12-13 and 16-23 above and further in view of Oeth et al. (US Patent 8173370; May 2012).
With regard to claim 2, Oeth teaches wherein the method further comprises enriching the DNA in the sample at a plurality of polymorphic loci prior to the amplifying step (col. 1 lines 58-65; col. 20, lines 45-62, where cell-free DNA is extracted from maternal plasma).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of May to include the higher level multiplex as taught by Oeth to arrive at the claimed invention with a reasonable expectation for success.  Oeth teaches “Accordingly, multiplexed primer mass extension therefore encompasses [5 or more, 6 or more, 7 or more, 8 or more, 9 or more, 10 or more, 11 or more, 12 or more, 13 or more, 14 or more, 15 or more, 16 or more, 17 or more, 18 or more, 19 or more, 20 or more, 30 or more, 40 or more, 50 or more, 60 or more, 70 or more, 80 or more, 100 or more, 200 or more, 500 or more, 1000 or more, 2000 or more primer mass extension reactions. Multiplexed amplification and primer mass extension reactions also encompass 21, 22, 23, 24, 24, 25, 26, 27, 28, 29, 30, 35, 40, 45, 50, 60, 70, 80, 100, 1000 or more reactions” (col. 17, lines 42 to col. 18, line 2).  Oeth also teaches “The plurality of polymorphisms may include 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 35, 40, 45, 50, 60, 70, 80, 90, 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000 or more polymorphisms. In a related embodiment, the polymorphism is a single nucleotide polymorphism (SNP), insertion/deletion, short tandem repeats (STRs), RFLPs or any other alternate form of a gene, genomic DNA or non-coding region of DNA that occupies the same position on a chromosome” (col. 11, lines 40-47, where the number of loci amplified is taught).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of May to include the higher level multiplex as taught by Oeth to arrive at the claimed invention with a reasonable expectation for success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM